Citation Nr: 1041387	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO. 05-20 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a separate disability rating for tinnitus of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1976 to May 1985. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Columbia, South 
Carolina.

This matter was previously before the Board in September 2007 and 
June 2009, at which time it was remanded for further development.  
The case is now returned to the Board.


FINDINGS OF FACT

1.  It is more advantageous to the Veteran to continue the 
current 30 percent disability rating for Meniere's syndrome than 
to assign separate disability ratings for hearing loss, vertigo, 
and tinnitus.

2.  Service connection for tinnitus is contemplated in the rating 
criteria for Meniere's syndrome, and thus, a separate disability 
rating is not warranted.


CONCLUSION OF LAW

A separate disability rating for tinnitus of the right ear is 
denied.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 4.14, §4.87, Diagnostic Codes 6205, 6260 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2008, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the 
RO notified the Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  The RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, the 
duties to notify and assist have been met.

Separate Disability Rating

The Veteran filed the claim from which this appeal stems in 
August 2004.

The Veteran is currently service-connected for Meniere's syndrome 
which is rated under Diagnostic Code 6205.  Tinnitus is currently 
encompassed in the 30 percent disability rating assigned for 
Meniere's syndrome under the aforestated diagnostic code 
provision.  She contends that tinnitus is a separate disorder and 
shoulder be separately rated.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2010).  However, the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2010).  A claimant may not be 
compensated twice for the same symptomatology as "such a result 
would overcompensate the claimant for the actual impairment of 
her earning capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, if a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).; see also Fanning v. Brown, 4 Vet. App. 225, 
230 (1993). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disability.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the disability 
at issue.

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4. Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Disability ratings are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R., Part 4.  Each disability must be viewed in relation to 
its history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1.

The first question in this case is whether the Veteran would 
receive a higher rating when her disabilities associated with 
Meniere's syndrome (vertigo, hearing impairment, and tinnitus) 
are rated separately under their respective diagnostic codes, or 
whether it would be more advantageous to the Veteran to be rated 
under Diagnostic Code 6205 for Meniere's syndrome.  The possibly 
separate disabilities encompassed under Meniere's syndrome are 
vertigo, hearing impairment, and tinnitus.

First, the Board has considered the possible rating for bilateral 
hearing loss.  The basis for evaluating defective hearing is the 
impairment of auditory acuity as measured by pure tone threshold 
averages, within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  38 
C.F.R. § 4.85.  Pure tone threshold averages are derived by 
dividing the sum of the pure tone thresholds at 1000, 2000, 3000 
and 4000 Hertz by four.  Id.  The pure tone threshold averages 
and the Maryland CNC test scores are given numeric designations 
which are then used to determine the current level of disability 
based upon a pre- designated schedule.  Tables VI and VII in 38 
C.F.R. § 4.85 (2010).  Under these criteria, the assignment of a 
disability rating is a 'mechanical' process of comparing the 
audiometric evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993). 
 
Effective on June 10, 1999, new provisions were added to the 
schedular criteria allowing special consideration to cases of 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86 
(2010).  One of the provisions provides that an individual who 
manifests pure tone thresholds of 55 decibels or more in each of 
the specified frequencies (1000, 2000, 3000 and 4000 Hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher numerical.   38 C.F.R. § 4.86(a) 
(2010).  The other provision provides that, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 decibels 
or more at 2000 Hertz, the higher Roman numeral designation under 
Table VI or Table VIa will be established, and the numeral will 
be elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2010). 

The Veteran attended a December 2004 VA audiological examination, 
which reflects right and left ear pure tone threshold averages of 
16 decibels and 38 decibels, respectively, with speech 
recognition of 96 percent on the right and 86 on the left. This 
corresponds to a numeric designation of I for the right ear and 
II for the left ear.  Table VI in 38 C.F.R. § 4.85 (2010).  These 
combined numeric designations then result in a noncompensable 
rating under Table VII.  38 C.F.R. § 4.85, Table VII (2010).  
There is no exceptional pattern of hearing loss.
 
The Veteran attended an August 2009 VA audiological examination, 
which reflects right and left ear pure tone threshold averages of 
15 decibels and 42.5 decibels, respectively, with speech 
recognition of 96 percent on the right and 100 on the left. This 
corresponds to a numeric designation of I for each ear.  Table VI 
in 38 C.F.R. § 4.85 (2010).  These combined numeric designations 
then result in a noncompensable rating under Table VII. 38 C.F.R. 
§ 4.85, Table VII (2010).  There is no exceptional pattern of 
hearing loss.

As a result, the Veteran would be entitled to a noncompensable 
separate disability rating for hearing loss. 

Next, the Board has considered the possible separate rating for 
vertigo.  Peripheral vestibular disorders are evaluated under 
Diagnostic Code 6204.  Peripheral vestibular disorders 
manifesting occasional dizziness are rated 10 percent disabling. 
Peripheral vestibular disorders manifesting dizziness and 
occasional staggering are rated 30 percent disabling.  A Note to 
Diagnostic Code 6204 provides that objective findings supporting 
the diagnosis of vestibular disequilibrium are required before a 
compensable rating can be assigned under Diagnostic Code 6204.

At the August 2009 VA examination, the Veteran reported chronic 
dizziness form 1983 to 1988, at which time she underwent a left 
vestibular nerve resection which ended the dizziness.  The 
examiner opined that, as a result of this procedure, the 
Veteran's vertigo was mild and quite stable.  Given that there 
are not symptoms of even occasional dizziness, the Veteran would 
be entitled to a noncompensable separate disability rating for 
the vertigo.

Finally, the Board has considered the possible separate 
disability rating for tinnitus. Under the governing criteria 
(Diagnostic Code 6260, as amended, effective June 13, 2003), 
recurrent tinnitus warrants a 10 percent rating.  Note (1) 
following Diagnostic Code 6260 states that a separate disability 
rating for tinnitus may be combined with a rating under 
Diagnostic Code 6100, 6200, 6204, or other diagnostic code, 
except when tinnitus supports an evaluation under one of those 
diagnostic codes.  Note (2) provides that only a single 
evaluation for recurrent tinnitus will be assigned whether the 
sound is perceived in one ear, both ears, or in the head. Note 
(3) states that objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not be 
pathologic) is not evaluated under Code 5260 but is to be 
evaluated as part of any underlying condition causing it.  38 
C.F.R. § 4.87, Diagnostic Code 6260.

At the August 2009 VA examination, the Veteran reported constant 
tinnitus. Although the Veteran has stated on numerous occasions 
that she should be afforded separate ratings for each ear, the 
fact remains that the regulations, as outlined in the previous 
paragraph, only allow for a single 10 percent disability rating 
for tinnitus, whether it is in one or both ears.  As a result, 
the Veteran would be assigned a maximum 10 percent disability 
rating for tinnitus if it were separately rated.

Thus, separate disability ratings for the disabilities 
encompassed under the rating for Meniere's syndrome would result 
in a zero percent for hearing loss, a zero percent for peripheral 
vestibular disorder, and a 10 percent for tinnitus.  This is 
significantly less than the 30 percent disability rating 
currently assigned for the Meniere's syndrome under Diagnostic 
Code 6205.  As a result, the Board finds that it is not in the 
Veteran's favor to assign separate disability ratings for hearing 
loss, vertigo, and tinnitus.

The Veteran is requesting a disability rating for tinnitus in 
addition to the currently assigned 30 percent for Meniere's 
syndrome.  Under the regulations outlined above, this would be 
pyramiding and is simply not allowed.  Again, a claimant may not 
be compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of her earning capacity." See Brady, supra.

Additionally, the Board has considered the statements of the 
Veteran as to the extent of her current symptoms.  She is 
certainly competent to report that her symptoms are worse.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a 
claim for an increased schedular rating, to include entitlement 
to a separate disability rating, VA must only consider the 
factors as enumerated in the rating criteria discussed above, 
which in part involves the examination of clinical data gathered 
by competent medical professionals.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  To the extent that the Veteran argues or 
suggests that the clinical data supports an increased disability 
rating or that the rating criteria should not be employed, she is 
not competent to make such an assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness 
must be competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The preponderance of the evidence is against the Veteran's claim 
for a separate evaluation for tinnitus. Because the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim cannot be granted.

Insofar as the Veteran is seeking an increased disability rating 
in requested a separate disability rating for tinnitus, the Board 
finds that the Veteran's tinnitus does not warrant referral for 
extra-schedular consideration.  In exceptional cases where 
schedular ratings are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no evidence of 
marked interference with employment, frequent periods of 
hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards with 
regard to the Veteran's tinnitus.  Accordingly, the claim will 
not be referred for extra-schedular consideration 


ORDER

The claim for a separate disability rating for tinnitus is 
denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


